UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York 10019 (Address of principal executive offices) (Zip Code) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of March 31, 2013, 186,935,027 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2013 and 2012 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 63 PART II. Other Information: Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Mine Safety Disclosures 64 Item 5. Other Information 64 Item 6. Exhibits 64 SIGNATURES 65 EXHIBIT INDEX 66 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS 2013 2012 Real estate, at cost: Land $ 4,798,418 $ 4,797,773 Buildings and improvements 12,509,959 12,496,660 Development costs and construction in progress 953,162 920,654 Leasehold improvements and equipment 131,535 130,077 Total 18,393,074 18,345,164 Less accumulated depreciation and amortization (3,181,760) (3,087,561) Real estate, net 15,211,314 15,257,603 Cash and cash equivalents 585,823 960,319 Restricted cash 168,379 183,256 Marketable securities 382,987 398,188 Tenant and other receivables, net of allowance for doubtful accounts of $34,607 and $37,674 144,204 195,718 Investments in partially owned entities 1,198,016 1,226,256 Investment in Toys "R" Us 474,466 478,041 Real Estate Fund investments 571,306 600,786 Mortgage and mezzanine loans receivable 225,221 225,359 Receivable arising from the straight-lining of rents, net of allowance of $3,678 and $3,165 777,608 760,699 Deferred leasing and financing costs, net of accumulated amortization of $233,769 and $224,509 411,130 407,745 Identified intangible assets, net of accumulated amortization of $363,211 and $350,162 393,771 424,038 Assets related to discontinued operations 260,798 565,962 Other assets 321,104 381,079 $ 21,126,127 $ 22,065,049 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 9,063,084 $ 8,663,326 Senior unsecured notes 1,358,095 1,358,008 Revolving credit facility debt - 1,170,000 Accounts payable and accrued expenses 426,621 484,746 Deferred revenue 586,237 597,380 Deferred compensation plan 109,483 105,200 Deferred tax liabilities 15,453 15,305 Liabilities related to discontinued operations 103,609 420,508 Other liabilities 447,853 402,280 Total liabilities 12,110,435 13,216,753 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,347,226 and 11,215,682 units outstanding 949,082 898,152 Series D cumulative redeemable preferred units - 1,800,001 units outstanding 46,000 46,000 Total redeemable noncontrolling interests 995,082 944,152 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,684,609 and 51,184,609 shares 1,277,719 1,240,278 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 186,935,027 and 186,734,711 shares 7,447 7,440 Additional capital 7,167,959 7,195,438 Earnings less than distributions (1,479,296) (1,573,275) Accumulated other comprehensive income (loss) 120,953 (18,946) Total Vornado shareholders' equity 7,094,782 6,850,935 Noncontrolling interests in consolidated subsidiaries 925,828 1,053,209 Total equity 8,020,610 7,904,144 $ 21,126,127 $ 22,065,049 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands, except per share amounts) 2013 2012 REVENUES: Property rentals $ 534,635 $ 510,111 Tenant expense reimbursements 77,013 70,793 Cleveland Medical Mart development project 12,143 55,059 Fee and other income 97,225 33,278 Total revenues 721,016 669,241 EXPENSES: Operating 260,569 246,746 Depreciation and amortization 142,354 131,541 General and administrative 54,582 55,290 Cleveland Medical Mart development project 11,374 52,761 Acquisition related costs 601 685 Total expenses 469,480 487,023 Operating income 251,536 182,218 Income applicable to Toys "R" Us 1,759 116,471 Income from partially owned entities 20,766 19,660 Income from Real Estate Fund 16,564 11,762 Interest and other investment (loss) income, net (49,074) 15,665 Interest and debt expense (121,888) (130,059) Net loss on disposition of wholly owned and partially owned assets (36,724) - Income before income taxes 82,939 215,717 Income tax expense (1,073) (6,825) Income from continuing operations 81,866 208,892 Income from discontinued operations 207,061 71,372 Net income 288,927 280,264 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (11,286) (9,597) Operating Partnership (13,933) (15,271) Preferred unit distributions of the Operating Partnership (786) (3,874) Net income attributable to Vornado 262,922 251,522 Preferred share dividends (21,702) (17,787) Preferred share redemptions (9,230) - NET INCOME attributable to common shareholders $ 231,990 $ 233,735 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.20 $ 0.90 Income from discontinued operations, net 1.04 0.36 Net income per common share $ 1.24 $ 1.26 Weighted average shares outstanding 186,752 185,370 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.20 $ 0.90 Income from discontinued operations, net 1.04 0.35 Net income per common share $ 1.24 $ 1.25 Weighted average shares outstanding 187,529 191,886 DIVIDENDS PER COMMON SHARE $ 0.73 $ 0.69 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands) 2013 2012 Net income $ 288,927 $ 280,264 Other comprehensive income (loss): Change in unrealized net gain on securities available-for-sale 148,789 12,693 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (3,647) (21,944) Change in value of interest rate swap 2,523 2,386 Other 533 (123) Comprehensive income 437,125 273,276 Less comprehensive income attributable to noncontrolling interests (34,304) (28,309) Comprehensive income attributable to Vornado $ 402,821 $ 244,967 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2011 42,187 $ 1,021,660 185,080 $ 7,373 $ 7,127,258 $ (1,401,704) $ 73,729 $ 680,131 $ 7,508,447 Net income - 251,522 - 9,597 261,119 Dividends on common shares - (127,973) - - (127,973) Dividends on preferred shares - (17,787) - - (17,787) Common shares issued: Upon redemption of Class A units, at redemption value - - 158 6 13,022 - - - 13,028 Under employees' share option plan - - 389 16 7,562 (16,389) - - (8,811) Under dividend reinvestment plan - - 5 - 411 - - - 411 Distributions: Real Estate Fund - (21,856) (21,856) Conversion of Series A preferred shares to common shares (2) (105) 3 - 105 - Deferred compensation shares and options - - 7 1 5,915 (339) - - 5,577 Change in unrealized net gain on securities available-for-sale - 12,693 - 12,693 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (21,944) - (21,944) Change in value of interest rate swap - 2,386 - 2,386 Adjustments to carry redeemable Class A units at redemption value - (96,061) - - - (96,061) Redeemable noncontrolling interests' share of above adjustments - 433 - 433 Other - (123) (2) (125) Balance, March 31, 2012 42,185 $ 1,021,555 185,642 $ 7,396 $ 7,058,212 $ (1,312,670) $ 67,174 $ 667,870 $ 7,509,537 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,440 $ 7,195,438 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income - 262,922 - 11,286 274,208 Dividends on common shares - (136,342) - - (136,342) Dividends on preferred shares - (21,702) - - (21,702) Issuance of Series L preferred shares 12,000 290,710 - 290,710 Redemption of Series F and Series H preferred shares (10,500) (253,269) - (253,269) Common shares issued: Upon redemption of Class A units, at redemption value - - 162 5 13,399 - - - 13,404 Under employees' share option plan - - 27 1 1,175 - - - 1,176 Under dividend reinvestment plan - - 5 - 433 - - - 433 Contributions: Real Estate Fund - 10,251 10,251 Other - 14,316 14,316 Distributions: Real Estate Fund - (43,145) (43,145) Other - (120,051) (120,051) Deferred compensation shares and options - - 6 1 2,512 (305) - - 2,208 Change in unrealized net gain on securities available-for-sale - 148,789 - 148,789 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (3,647) - (3,647) Change in value of interest rate swap - 2,523 - 2,523 Adjustments to carry redeemable Class A units at redemption value - (44,998) - - - (44,998) Redeemable noncontrolling interests' share of above adjustments - (8,299) - (8,299) Preferred share redemptions - (9,230) - - (9,230) Other - (1,364) 533 (38) (869) Balance, March 31, 2013 52,685 $ 1,277,719 186,935 $ 7,447 $ 7,167,959 $ (1,479,296) $ 120,953 $ 925,828 $ 8,020,610 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2013 2012 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 288,927 $ 280,264 Adjustments to reconcile net income to net cash provided by operating activities: Net gains on sale of real estate (202,329) (55,817) Depreciation and amortization (including amortization of deferred financing costs) 148,918 145,304 Return of capital from Real Estate Fund investments 56,664 - Non-cash impairment loss on J.C. Penney owned shares 39,487 - Net loss on disposition of wholly owned and partially owned assets 36,724 - Equity in net income of partially owned entities, including Toys “R” Us (22,525) (136,131) Loss (income) from the mark-to-market of J.C. Penney derivative position 22,540 (1,045) Straight-lining of rental income (18,868) (21,808) Other non-cash adjustments 18,569 7,795 Amortization of below-market leases, net (16,815) (13,813) Net unrealized gain on Real Estate Fund investments (13,516) (6,844) Distributions of income from partially owned entities 10,627 14,194 Impairment losses 1,514 - Changes in operating assets and liabilities: Real Estate Fund investments (13,668) 28,980 Accounts receivable, net 51,514 (19,386) Prepaid assets 67,814 51,202 Other assets (15,326) (9,245) Accounts payable and accrued expenses (21,908) 40,609 Other liabilities (3,416) 2,844 Net cash provided by operating activities 414,927 307,103 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 499,369 306,022 Proceeds from sales of marketable securities 160,300 - Funding of J.C. Penney derivative collateral (58,522) - Return of J.C. Penney derivative collateral 38,900 - Additions to real estate (57,460) (44,052) Investments in partially owned entities (39,892) (46,732) Development costs and construction in progress (35,334) (20,614) Restricted cash 14,149 (19,355) Distributions of capital from partially owned entities 5,544 4,203 Proceeds from repayments of mezzanine loans and other 631 554 Acquisitions of real estate and other - (21,054) Proceeds from the repayment of loan to officer - 13,123 Net cash provided by investing activities 527,685 172,095 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Three Months Ended March 31, 2013 2012 (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (2,529,836) $ (884,679) Proceeds from borrowings 1,499,375 625,000 Proceeds from the issuance of preferred shares 290,710 - Purchases of outstanding preferred units and shares (262,500) - Distributions to noncontrolling interests (172,142) (34,092) Dividends paid on common shares (136,342) (127,973) Contributions from noncontrolling interests 24,566 - Dividends paid on preferred shares (23,161) (17,789) Debt issuance and other costs (9,080) (9,822) Proceeds received from exercise of employee share options 1,607 7,997 Repurchase of shares related to stock compensation agreements and/or related tax withholdings (305) (30,034) Net cash used in financing activities (1,317,108) (471,392) Net (decrease) increase in cash and cash equivalents (374,496) 7,806 Cash and cash equivalents at beginning of period 960,319 606,553 Cash and cash equivalents at end of period $ 585,823 $ 614,359 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $8,260 and $16 $ 116,141 $ 117,282 Cash payments for income taxes $ 1,825 $ 2,563 Non-Cash Investing and Financing Activities: Change in unrealized net gain on securities available-for-sale $ 148,789 $ 12,693 Adjustments to carry redeemable Class A units at redemption value (44,998) (96,061) Common shares issued upon redemption of Class A units, at redemption value 13,404 13,028 Write-off of fully depreciated assets (11,730) (37,890) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at March 31, 2013.
